Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5 February 2021 with respect to claim 6 (Remarks, page 7) have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim 9 (Remarks, pages 8-9) have been fully considered and are persuasive. The rejection of claim 9 under 35 USC 103 has been withdrawn. 
Applicant argues that Brown fails to disclose an attachment portion provided on a lower surface of the platform (Remarks, page 7). The Office respectfully disagrees. Applicant argues that the pocket of Brown is not on a lower surface of the platform, but is cast on the neck of the blade. However, as shown in Fig. 4 (annotated below), pocket 24 is formed by walls shown in dashed lines in Fig. 4, and the walls extend form a lower surface of platform 20. Applicant further argues Brown fails to disclose the attachment portion is located at a distal end of the platform as it is not “at the circumferential end of the platform that is opposite to the airfoil” (Remarks, page 7); however, the term “distal” is not defined in the claims as being at a circumferential end of the platform. The broadest reasonable interpretation of the term “distal” includes the definition “situated away from the center of the body or from the point of attachment” (https://www.lexico.com/en/definition/distal); as shown in Fig. 3, pocket 24 is located at a forward end of the platform which is “distal” from the center of the body of the .

    PNG
    media_image1.png
    451
    507
    media_image1.png
    Greyscale

	
	 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
“the thickness of the disk” (claim 19 lines 1-2)
“the top surface of the disk” (claim 20 lines 1-2)
Claim 22 recites “a first portion of the platform is at a proximal location relative to the blade and a second portion of the platform is at a distal location relative to the blade.” However claim 6 recites “the blade comprising…a platform” (claim 6, line 1 and line 4). Therefore the platform as claimed is a part of the blade, and as such a portion of the platform cannot be at any location distal or proximal relative to the blade. For examination purposes the claim is interpreted as requiring the portions of the platform to be located relative to the airfoil portion of the blade.
Claim 24 recites the limitation “the hook” in line 2; however, it is unclear whether this refers to the “first hook” introduced in claim 9, line 4, or the “second hook” recited in line 2. As best understood the hook in claim 24 should refer to the second hook; for examination purposes the claim is interpreted as such.
Claims 23 and 25 are rejected by virtue of their dependency.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8, 12, 14, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 4,872,810) in view of Jarmon et al. (US 6,627,019).
Regarding claim 6, Brown discloses a blade 10 for a turbine engine, the blade comprising: a blade root 12 (shown in Figs. 1 and 3, Fig. 3 reproduced below for convenience); an airfoil portion 22 extending upwards from the blade root (shown in Figs. 1 and 3); a platform 20 extending transversely to the airfoil portion at the a junction between the blade root and the airfoil portion (relative positioning of airfoil 22, platform 20, and root 12 shown in Figs. 1 and 3); and an attachment portion (pocket 24) provided on a lower surface of the platform (pocket 24 is formed by walls extending from a lower surface of the platform, see annotated Fig. 4 below) at a distal end of the platform (as shown in Fig. 3, pocket 24 is located at an axially forward end of the platform, away from the center of the platform, which qualifies as “distal”), configured to cooperate with a first hook (damper 26, shown to have a hook shape in Figs. 2 and 3; Fig. 3 annotated below) of the turbine engine.

    PNG
    media_image2.png
    605
    623
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    451
    507
    media_image1.png
    Greyscale

	Brown is silent regarding the platform being made of composite material.
However, Jarmon teaches that ceramic matrix composite materials are well known in the art for use in gas turbine engines due to their ability to withstand high temperatures (Jarmon, Col. 1 lines 16-37). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the platform of Brown out of composite material, as taught by Jarmon, for the purpose of allowing the platform to withstand the high temperature environment of the gas turbine engine. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use would be obvious to one of ordinary skill in the art (MPEP 2144.07).
Regarding claim 7, Brown further discloses making the blade as a single piece (as shown in Figs. 1, 3, and 4, the blade is a single piece). Jarmon further teaches that it is known to form a turbine blade and platform from composite material by means of a preform, said preform being shaped in a mold and embedded in a matrix (see at least Jarmon, Abstract, which discloses the use of a preform within a mold and the use of a ceramic matrix material; see Jarmon, Col. 8 lines 33-37 which disclose forming blades and platforms with this process). It is noted that this claim is directed to a product-by-process, and in accordance with MPEP 2113, while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
Regarding claim 8, Brown further discloses the attachment portion is fitted to the platform (attachment portion 24 is provided with the platform, and thus is “fitted” as the broadest reasonable interpretation of the term includes the definition “attached to or provided with a particular component or article” as defined at https://www.lexico.com/en/definition/fitted).
Regarding claim 12, Brown in view of Jarmon discloses a rotor wheel for a turbine engine, the wheel comprising a plurality of blades 10 according to claim 6 (as set forth in the rejection above), and a disk or a downstream drum (disk 36 of Brown, shown in Fig. 3).
Regarding claim 14, Brown in view of Jarmon discloses a turbine engine (turbine engine discussed in Col. 2 lines 9-11) including at least one blade according to claim 6 (as set forth in the rejection of claim 6 above).
Regarding claim 17, Brown in view of Jarmon further discloses a turbine engine including at least one blade (blade 10 of Brown), or the wheel according to claim 12 (as set forth in the rejection of claim 12 above).
Regarding claims 22 and 23, Brown further discloses a first portion of the platform is at a proximal location relative to the blade and a second portion of the platform is at a distal location relative to the blade (see annotated Fig. 4 below), wherein the second portion of the platform includes the attachment portion (as shown in annotated Fig. 4 below, the attachment portion, formed by the pocket 26, has a wall indicated by the dashed lines that are located at the second portion of the platform).

    PNG
    media_image3.png
    621
    510
    media_image3.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Jarmon, and further in view of Brantley (US 4,453,890).
Regarding claim 13, Brown in view of Jarmon discloses the invention as claimed in claim 12, as set forth above.
Brown in view of Jarmon is silent regarding radial clearance of at least 0.5 mm, and/or tangential clearance of at least 1 mm is provided between the attachment portion of the 
Brantley discloses a mounting arrangement for a turbine blade and platform, and teaches that providing a radial clearance between elements in the mounting arrangement allows for decoupling of operating loads from blade-out forces (Brantley, Col. 4 lines 33-59). Brantley further discloses this clearance is at least 0.5mm (Brantley discloses a range of 0.006 inches to 0.060 inches in Col. 4 lines 56-59, which corresponds to a range of 0.1524 mm to 1.524 mm). While Brantley discloses this clearance is provided between the load-bearing surface 21 and flange surface 46, one of ordinary skill in the art would be able to provide such a clearance between the attachment portion of the platform and the first hook in the turbine engine disclosed by Brown. Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor disk and blade disclosed by Brown to have the claimed radial and/or tangential clearance, as taught by Brantley, for the purpose of decoupling the operating radial loads from blade-out forces in the event of a blade impact. Moreover, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device,” (MPEP 2144.04 (IV)(A)); in the instant case, the device of Brown in view of Jarmon would not operate differently with the claimed radial or tangential clearance since the hook of Brown sits freely within the attachment portion, and thus already allows for a radial or tangential clearance .

Allowable Subject Matter
Claims 9-11, 15, 16, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 19, 20, 24, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Brown et al. (US 4,872,810).
Regarding claim 11, this claim is directed to allowable subject matter as previously set forth in the office action dated 7 October 2020. Claim 16 depends from claim 11 and also includes the allowable subject matter set forth in the previous office action.
Regarding claim 9, while Brown discloses a disk having a circumference comprising a succession of slots and teeth, each slot configured to receive a blade according to claim 6, Brown fails to disclose at least one tooth among said teeth is provided with a first hook extending radially from a top surface of the tooth and configured to cooperate with an attachment portion of one of the plurality of blades. Furthermore, the prior art of record fails to provide any teaching, suggestion, motivation, or rationale for one of ordinary skill in the art to add the hook as claimed to the device of Brown to render obvious the invention of claim 9. Claims 10, 15, 18-21, and 24 depend from claim 9 and thus include the allowable subject matter set forth above.
Regarding claim 25, while Brown discloses the attachment portion forms a cavity on the lower surface of the platform, Brown fails to disclose this cavity is an axial cavity; rather, the cavity of Brown is a circumferential cavity 24. Modifying the cavity of Brown to be an axial cavity would prevent the cavity from receiving the damper 26, rendering the device of Brown unsuitable for its intended purpose. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745  

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745